Citation Nr: 1825760	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating higher than 40 percent for traumatic brain injury (TBI) residuals, to include entitlement to separate ratings for bilateral impaired vision and vertigo.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) rating prior to March 21, 2017.  

3.  Entitlement to special monthly compensation (SMC) for loss of use of the eyes.


REPRESENTATION

Veteran represented by:  Attorney James G. Fausone


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1988 to September 1995, March 2003 to March 2005, September 2008 to February 2009, and January 2010 to April 2010, 
These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

In a June 2017 rating decision, the RO granted an increased rating of 50 percent for the Veteran's migraine headaches, effective during the entire period on appeal.  Because this rating is a full grant of the benefit sought, this issue is no longer in appellate status and will not be addressed further here.  

The Board also notes the Veteran's March 2017 separate claim for service connection for impaired vision as directly related to service (as opposed to as a TBI residual which is addressed  here).  In a May 2017 rating decision, the RO denied this claim.  Because Veteran has not yet appealed this denial, this issue is also not before the Board. 

In the May 2017 rating decision, the RO granted entitlement to TDIU, effective March 21, 2017 (the date of the Veteran's TDIU application) and denied entitlement to SMC based on loss of use of the eyes.  The Board is taking jurisdiction of a claim for a TDIU rating prior to March 2017 and of a claim for SMC due to loss of use of the eyes as part and parcel of the claim seeking an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 
 
 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to afford the Veteran additional VA TBI and ophthalmological examinations because the prior examinations do not adequately address the potential relationship between his impaired vision and vertigo and his service-connected TBI.  Entitlement to SMC for loss of vision is remanded as intertwined with the TBI claim.  Entitlement to TDIU is remanded to determine the date during the appellate period when the Veteran was unable to maintain substantially gainful employment.  Finally, the record indicates that the Veteran may be receiving Social Security Administration disability payments.  These records must be obtained for association with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of disability benefits.  All efforts to obtain this evidence must be documented and associated with the claims file.

2.  Obtain all outstanding VA and adequately identified pertinent private treatment records and associate them with the claims file.

3.  Send the Veteran a VCAA letter regarding his TDIU claim and assist him with continued development of this claim, including determining when he was incapable of maintaining substantially gainful employment.

4.  Schedule the Veteran for VA examinations to assess the current severity of his service-connected TBI.  These examinations should include a) A TBI examination with a neurologist, physiatrist, or neurosurgeon AND b) an eye examination with an ophthalmologist.  All necessary studies, tests, and evaluations should be performed.  The examiners should review all pertinent records associated with the claims file including the Veteran's prior TBI examinations and private treatment records from Mayo Clinic and Apple Valley.  The examiners should also describe all symptoms related to the Veteran's TBI, and complete any related Disability Benefits Questionnaires (DBQs).  The examiners MUST COMMENT IN DETAIL on the relation, if any, of the Veteran's bilateral vision impairment and his vertigo to his TBI and consider these documented conditions in completing the facets section of the DBQ.  Specifically, the examiners MUST state whether the impaired vision and vertigo are TBI residuals and explain this conclusion in detail.

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
   
The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claims.  38 C.F.R. § 20.1100(b) (2017).
 



